Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Terminal Disclaimer
The terminal disclaimer filed on 2/2/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patents as listed in the previous double patenting rejection has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, and 14-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikkonen et al. (7,746,396) in view of Schofield et al. (2009/0208058).
 	Regarding claim 1, Mikkonen discloses a camera comprising an imaging sensor (100);
wherein said imaging sensor of said camera comprises a two-dimensional array of photosensing pixels (Fig. 3a-3f);
wherein a first spectral filter (one of RGB pixels in subarrays of RGB pixels, or unhatched blocks in Fig. 3a-3f) is disposed at each photosensing pixel of a first set of 
wherein a second spectral filter (one of RGB pixels in subarrays of blocked infrared pixels, or unhatched blocks in Fig. 3a-3f) is disposed at each photosensing pixel of a second set of photosensing pixels of said two-dimensional array, whereby said second set of photosensing pixels primarily senses a second spectral band of visible light;
wherein each photosensing pixel of a third set of photosensing pixels of said two-dimensional array senses near infrared radiation (hatched blocks in Fig. 3a-3f);
wherein said imaging sensor of said camera captures image data, and wherein image data captured by said imaging sensor is provided to an image processor (104);
wherein the image data provided to said image processor comprises output of said first set of photosensing pixels of said two-dimensional array, output of said second set of photosensing pixels of said two-dimensional array and output of said third set of photosensing pixels of said two-dimensional array (Fig. 5a, 5b);
wherein said image processor utilizes de-mosaicing when processing outputs of photosensing pixels of individual sub-arrays of said two-dimensional array of photosensing pixels (4:5-11), each sub-array of the individual sub-arrays including photosensing pixels of said first, second and third sets of photosensing pixels (note Fig. 3E);
wherein the outputs of the photosensing pixels of said first and second sets of photosensing pixels of said two-dimensional array of photosensing pixels are processed by said image processor for a color camera function of the equipped vehicle (506, 516); and

Mikkonen does not disclose wherein said camera is configured for attachment at an in-cabin side of a windshield of a vehicle equipped with said vehicular imaging system, and wherein, with said camera attached at the in-cabin side of the windshield of the equipped vehicle, said camera has a field of view forward of the equipped vehicle through the windshield of the equipped vehicle as claimed.  
	Schofield, from the similar field of endeavor, discloses a forward field of view imaging system for a vehicle (Fig. 1).  The imaging system is installed inside the vehicle behind the windshield (Fig. 1).  Schofield also teaches that the imaging system detects both visible light and infrared light images (para. 0062, 0102).  By detecting both visible light and infrared light images, danger or threat posed to the vehicle can be effectively eliminated (para. 0103, 0105).  In other words, Schofield requires an imaging device having capability of detecting both visible light and infrared light.  
	Thus, in view of Schofield, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Mikkonen as the imaging device 14 in Schofield to perform the well known functions as claimed.  
	Although Mikkonen does not explicitly state that interpolation is applied for the infrared pixels sub-arrays as for the RGB sub-arrays, it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that similar interpolation as to the RGB pixels could be employed for the infrared pixels so that the mosaic artifact could be prevented.

	Regarding claim 3, Mikkonen discloses said first set of photosensing pixels primarily senses red visible light (note RGB pixels in Fig 3a-3f).
	Regarding claim 4, Mikkonen discloses the second spectral filter comprises a clear filter (Filters 308 and 310 pass all visible lights, which meet the clear filter as claimed).
	Regarding claim 5, Mikkonen discloses a fourth spectral filter is disposed at each photosensing pixel of a fourth set of photosensing pixels of said two-dimensional array, whereby said fourth set of photosensing pixels primarily senses a fourth spectral band of visible light (one of the RGB filters as shown in Fig. 3a-3f).
	Regarding claim 6, Mikkonen discloses the second spectral filter and the fourth spectral filter comprise clear filters (the filters 308 and 310 are clear filters for all visible light on top of RGB filters).
	Regarding claim 7, Mikkonen discloses said first set of photosensing pixels primarily senses red visible light (note RGB pixels in Fig. 3a-3f).
	Regarding claim 8, Mikkonen discloses the first spectral band of visible light is different than the second spectral band of visible light and the fourth spectral band of visible light, and wherein the second spectral band of visible light is different than the fourth spectral band of visible light (note RGB lights in Fig. 3a-3f).

	Regarding claim 10, Schofield discloses said near infrared illumination source is disposed in a headlamp assembly of the equipped vehicle (note para. 0067 and 96, the headlamp inherently includes infrared radiation).
	Regarding claim 14, Schofield discloses said near infrared illumination source comprises a near infrared light source (para. 102), except the light emitting diode as claimed.  The examiner takes Official Notice that using infrared light emitting diode as an infrared light source is well known in the art.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ the well known infrared light emitting diode as the infrared light source to perform the well known functions as claimed.
	Regarding claim 15, Schofield discloses said near infrared illumination source comprises a near infrared light source (para. 102), except the near infrared emitting laser as claimed.  The examiner takes Official Notice that using infrared emitting laser as an infrared light source is well known in the art.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ the well known infrared emitting laser as the infrared light source to perform the well known functions as claimed.
	Regarding claim 16, Schofield discloses said vehicular imaging system is operable to generate color video images based on captured image data (para. 0067).

	Regarding claim 18, Schofield discloses responsive at least in part to processing by said image processor of output of said first set of photosensing pixels and with said camera attached at the in-cabin side of the windshield of the equipped vehicle and viewing forward through the windshield of the equipped vehicle, said vehicular imaging system is operable to detect traffic signs (para. 0067).
	Regarding claim 19, Schofield discloses responsive at least in part to processing by said image processor of image data captured by said imaging sensor and with said camera attached at the in-cabin side of the windshield of the equipped vehicle and viewing forward of the equipped vehicle, said vehicular imaging system is operable to detect objects located external of the equipped vehicle (para. 0102).
	Regarding claims 20-26, see similar rejections as set forth above.

Claims 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikkonen et al. (7,746,396) in view of Schofield et al. (2009/0208058), further in view of Onozawa et al. (2008/0029701).
 	Regarding claim 11, Schofield does not disclose said near infrared illumination source, when operated, emits non-visible near infrared illumination that is modulated by pulse width modulation (PWM).  Onozawa, from the similar field of endeavor, teaches an infrared illumination source (201) using pulse width modulation (203).  By modulating the infrared light source, power consumption of the headlight and 
	Regarding claim 12, in addition of rejection to claim 11, Onozawa further discloses that image data capture by said imaging sensor is synchronized with modulation of the non-visible near infrared illumination emitted by said near infrared illumination source of the headlamp assembly (para. 0165).
	Regarding claim 13, Onozawa further discloses that the non-visible near infrared illumination emitted by said near infrared illumination source of the headlamp assembly is encoded with a modulation sequence unique to the equipped vehicle to avoid other vehicles traveling ahead of the equipped vehicle interfering with said vehicular imaging system (note the pseudo random timing in para. 0165).
Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive.  
 	With regard to applicant’s argument that applicant submits neither Mikkonen nor Schofield (alone or in combination) discloses or suggests a vehicular vision system having first, second and third sets of photosensing pixels of a two-dimensional array, where the image processor utilizes de-mosaicing when processing outputs of photosensing pixels of individual subarrays of the two-dimensional array of photosensing pixels, each sub-array of the individual sub-arrays including photosensing pixels of the first, second and third sets of photosensing pixels, as claimed, the 
	In view of above arguments, since amended claims fail to overcome prior art of record, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422